Citation Nr: 1327821	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-47 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the Veteran is competent to manage the disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Wife, Daughter


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2012).  

The Veteran asserts that he is competent to manage VA funds.  The Veteran was most recently evaluated at a VA examination in February 2011.  The VA examiner found that the Veteran's insight and judgment appeared limited.  The examiner found the Veteran still needed to stay on a fiduciary basis.  

At the June 2011 Board hearing, the Veteran and his representative indicated that VA had made a determination that he was capable of managing his medications on his own.  See June 2011 Board Hearing Transcript (Tr.) at p. 5.  However, the testimony is not consistent with the most recent VA treatment records in the claims file.  A February 2011 VA inpatient discharge summary noted that the Veteran needed to be hospitalized "as his wife was hospitalized so he was an emergency respite to the community living center until his wife was able to be home and take care of him."  In a December 2010 VA treatment record, a psychiatrist noted that the Veteran continued to pose a mild safety risk.  The psychiatrist stated that, "Due to his cognitive impairment, he is unable to manage his own medications and if he is allowed to do this on his own, then he usually tends to overdose."  She stated that the Veteran certainly needed supervised care.  The most recent records in the Veteran's virtual VA file indicate that he and his wife have not cooperated with VA fiduciaries.  

As it has been more than a year and a half since the previous examination and the evidence indicates that the Veteran's condition has changed, the Board finds that a new VA examination is necessary to evaluate the Veteran's competency to manage the disbursement of VA funds. 

The VA treatment records in the file only date to February 2011.  As the Veteran has asserted that he is now able to administer his own medication, the VA treatment records are relevant to the Veteran's claim and should be obtained.

The Veteran is receiving Social Security benefits.  Recent Social Security Administration records may be relevant to the Veteran's claim.  Thus, an attempt should be made to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from February 2011 to present.  If no records are available, the claims file must indicate this fact.

2.  Request the Veteran's Social Security Administration records.  If no records are available, the claims file must indicate this fact.

3.  After completion of the above and after any records obtained have been associated with the claims file, schedule the Veteran for a VA psychiatric examination to ascertain the current level of disability.

Forward the claims file to the examiner for review.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the results of the examination and the review of the Veteran's history as reflected in the claims file, the examiner should opine as to whether the Veteran is competent to handle disbursement of VA funds.

The examiner should offer a complete rationale for his or her conclusions and this should be fully set forth in the examination report.

4.  Thereafter, readjudicate the issue on appeal of whether the Veteran is competent to manage the disbursement of VA funds.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


